Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed on 5/4/22 is acknowledged.

			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the Proir art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 5-6, 8-15, 17-18, 22-23, 27-28 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Winston (US 20070025680, cited previously) and further in view of Usukura (US 20110267560, cited previously)
Regarding claim 1, Winston teaches a display device (Fig. 2L,2M, also see 12I,12J, 12K, 12L, 12 and 12P) comprising: a wedge light guide 12 defining a light-inlet side 20, a display side (top surface), and a back side 28 , the display and back sides facing in different directions of each other to form a wedge-shape that defines a convergence axis wherein the light-inlet side is positioned at a divergent side of the wedge-shape and the back side facing away from a display surface of the display device, wherein the back side comprises a plurality of wedge extractors 30 and wherein each wedge extractor of the plurality of wedge extractors extends in a direction substantially orthogonal to the convergence axis; and a light source 22 positioned adjacent to the light-inlet side of the wedge light guide, wherein the wedge light guide is configured to receive light rays from the light source through the light-inlet side and transmit the light rays through the display side.
Winston teaches all the structural features as claimed, however it does not teach the light rays transmitted through the display side define a maximum intensity at an exit angle between about 10° and about 40° measured from a plane defined by the display side.
However, to choose an exit angle between about 10° and about 40°, is only considered to be the “optimum” value of the exit angles, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.
Further, Winston does not teach each wedge extractor of the plurality of wedge extractors defines a width measured in a direction substantially orthogonal to the convergence axis, wherein the widths of the plurality of wedge extractors increase the more distal the wedge extractor is from the light-inlet side.
Usukura teaches a light guide wherein the width (z axis direction) of the wedge extractors in the direction orthogonal/perpendicular to the longitudinal axis (Y axis, which is analogous to the convergence axis of the light guide in Winston) of the light guide (with respect to the position of the light source 52) increases the more distal the wedge extractor is from the light-inlet side as shown below ([0058] and Fig.1, NOTE: the convergence axis 124 in the instant specification  is relied upon in the rejection). 

    PNG
    media_image1.png
    299
    639
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Usukura, in the device of Winston in order to achieve uniform luminance. 

Regarding claims 5-6 ,8-10 and 27-28 and 30- 32, Winston teaches the invention set forth in claims 1 and 22, however it does not teach the internal angle of the plurality of wedge extractors increase the more distal the angled surface is from the light-inlet side (For claims 5 and 27) , wherein the internal angles of the plurality of wedge extractors are substantially the same, wherein each wedge extractor of the plurality of wedge extractors defines a depth measured as a maximum distance between a major surface of the back side and the wedge exactor in a direction substantially orthogonal to the major surface, and wherein the depths of the plurality of wedge extractors increase the more distal the wedge extractor is from the light-inlet side (for claims 6 and 28) and wherein the plurality of wedge extractors comprises: a first wedge extractor defining a first width measured in a direction substantially orthogonal to the convergence axis; and a second wedge extractor defining a second width greater than the first width, measured in a direction substantially orthogonal to the convergence axis, wherein the first wedge extractor is positioned closer to the light-inlet side than the second wedge extractor (for claims 8 and 30) ,wherein the first wedge extractor comprises a first angled surface defining a first area and the second wedge extractor comprises a second angled surface defining a second area greater than the first area (for claims 9 and 31) and wherein the first wedge extractor defines a first internal angle and the second wedge extractor defines a second internal angle greater than the first internal angle, wherein an internal angle defines an angle between a plane defined by the back side and a plane defined by an angled surface of a wedge extractor (claims 10 and 32).
Usukura teaches a light guide wherein the internal angle and therefore, depth, width and area of the plurality of wedge extractors increase the more distal the angled surface is from the light-inlet side and also see Figure 1 of Usukura ([0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Usukura, in the device of Winston in order to achieve uniform luminance. 

Regarding claim 23, Winston teaches a wedge light guide (Fig. 2L,2M and 2C, also see 12I,12J, 12K, 12L) comprising: a light-inlet side 20  defining a divergent side of the wedge light guide; a convergent side opposite of the light-inlet side; a display side (top surface of light guide) aligned substantially orthogonal to the light-inlet side; and a back side, wherein the display and back sides face in different directions of each other to form a wedge-shape that defines a convergence axis with the light-inlet side and the convergent side at opposite ends of the wedge-shape, wherein the back side comprises a plurality of wedge extractors 30, and wherein each wedge extractor extends in a direction substantially orthogonal to the convergence axis, wherein the wedge light guide is configured to receive light rays from a light source through the light-inlet side and transmit the light rays through the display side. 

Winston teaches all the structural features as claimed, however it does not teach the light rays transmitted through the display side define a maximum intensity at an exit angle between about 10° and about 40° measured from a plane defined by the display side.
However, to choose an exit angle between about 10° and about 40°, is only considered to be the “optimum” value of the exit angles, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.
Further, Winston does not teach each wedge extractor of the plurality of wedge extractors defines a width measured in a direction substantially orthogonal to the convergence axis, wherein the widths of the plurality of wedge extractors increase the more distal the wedge extractor is from the light-inlet side.
Usukura teaches a light guide wherein the width (z axis direction) of the wedge extractors in the direction orthogonal/perpendicular to the longitudinal axis (Y axis, which is analogous to the convergence axis of the light guide in Winston) of the light guide (with respect to the position of the light source 52) increases the more distal the wedge extractor is from the light-inlet side as shown below ([0058] and Fig.1, NOTE: the convergence axis 124 in the instant specification  is relied upon in the rejection).  

    PNG
    media_image1.png
    299
    639
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Usukura, in the device of Winston in order to achieve uniform luminance. 


Regarding claims 11 and 33, Winston in view of Usukura teaches a wedge lightguide wherein the display side comprises a plurality of lenticular microstructures (curved front surface 266/264 in [0185] and Fig.12R, also see last 3 lines of [0192] and [0193] in Winston) extending in a direction substantially parallel to the convergence axis.  

Regarding claims 12, Winston in view of Usukura teaches a wedge lightguide further comprising a turning film comprising a plurality of microstructures positioned between the display surface and the 4Application No.:  display side of the wedge lightguide, wherein the turning film receives the light rays exiting the display side of the wedge lightguide and redirects the light rays towards the display surface (82 and [0131] in Fig.6A in Winston).  

Regarding claims 13 and 34, Winston in view of Usukura teaches a wedge lightguide wherein the light-inlet side comprises a plurality of microstructures configured to spread light rays received from the light source (220 in Fig.12  and [0184] in Winston) within a plane parallel to a plane defined by the back side.  

Regarding claims 14 and 35, Winston in view of Usukura teaches the display device, wherein the wedge lightguide further comprises an inlet-side coupler defining the light-inlet side, wherein the inlet-side coupler 240 (Fig.12O and 12P in Winston) is configured to increase a collimation angle of light entering through the light-inlet side before the light passes between the display side and back side.  

Regarding claims 15 and 36, Winston in view of Usukura teaches the display device, wherein the inlet-side coupler 12 (Fig.2K, [0025] in Winston) comprises a prism extending perpendicular to the convergent axis.  

Regarding claims 17 and 37, Winston in view of Usukura teaches the structural features of the display device, but does not teach the light rays exiting the display side are substantially collimated within a collimated exit angle between about 0 degrees and about 50 degrees measured from a plane defined by the back side and aligned relative to the convergent axis.  
However, to choose an exit angle between about 0 degrees and about 50 degrees is only considered to be the “optimum” value of the exit angles,   that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.

Regarding claims 18 and 38, Winston in view of Usukura teaches a wedge lightguide wherein the wedge lightguide defines a thickness between the display side and the back side of at least 1.5 mm (light pipe =5 mm in Winston).  

Regarding claim 22, Winston in view of Usukura teaches the display device wherein the display side 82 (in Fig.6A in Winston) is aligned substantially parallel to the display surface (top surface 62 of the light guide).  

Claims 2-3, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Winston  in view of Usukura and further in view of Epstein (US 20050135116 A1,cited previously) 
 

Regarding claims 2 and 24, Winston in view of Usukura teaches a display device, wherein each wedge extractor of the plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side wherein the angled surface is configured to reflect light rays propagating within the wedge lightguide toward the display side but does not teach the internal angle is less than about 10 degrees.  

Epstein teaches a light guide plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side, wherein the internal angle is small (Fig.4 and wedges 403, and 405), however Epstein does not teach the internal angle is less than about 10 degrees. Epstein teaches that ([0054]) : The extraction structures have additional facets 405, 407 having angles selected to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.
Therefore, from the teachings of Epstein, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an internal angle is less than about 10 degrees, by routine experimentation, in order to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.

Regarding claims 3 and 25, Winston in view of Usukura and Epstein teaches a display device, wherein the internal angle defines an angle between a plane defined by the back side and a plane defined by the angled surface (From Fig.4 and [0054] of Epstein).  

Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Epstein and further in view of Urusuka
Regarding claim 40, Winston teaches a wedge lightguide (Fig. 2L,2M and 2C, also see 12I,12J, 12K, 12L) comprising: an inlet-side coupler 240 (Fig.12O and 12P) defining the light-inlet side defining a divergent side of the wedge lightguide, wherein the inlet-side coupler is configured to increase a collimation angle of light entering through the light-inlet side (the same structure results in the same function as claimed); a convergent side opposite of the light-inlet side; a display side (top surface) aligned substantially orthogonal to the light-inlet side and adjacent to the inlet side coupler; and a back side, wherein the display and back sides face in different directions of each other to form a wedge-shape that defines a convergence axis with the light-inlet side and the convergent side at opposite ends of the wedge-shape, wherein the back side comprises a plurality of wedge extractors, and wherein each wedge extractor extends in a direction substantially orthogonal to the convergence axis, and wherein each wedge extractor of the plurality of wedge extractors (242,[0184] and analogous to 160,Fig.12G and [0183] ), wherein the wedge lightguide is configured to receive light rays from a light source through the light-inlet side and transmit the light rays through the display side.

Winston does not teach the light rays transmitted 8Application No.:  through the display side define a maximum intensity at an exit angle between about 10 and about 40 degrees measured from a plane defined by the display side.  

However, to choose an exit angle between about 10° and about 40°,   is only considered to be the “optimum” value of the exit angles,   that a person having ordinary skill in the art would have been able to determine using routine experimentation based, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve the desired orientation of the output light.

Winston does not teach the plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side, wherein the internal angle is less than about 10 degrees. 
Epstein teaches a light guide plurality of wedge extractors comprises an angled surface that defines an internal angle opposite the light-inlet side, wherein the internal angle is small (Fig.4 and wedges 403, and 405), however Epstein does not explicitly teach the internal angle is less than about 10 degrees. Epstein teaches that ([0054]): The extraction structures have additional facets 405, 407 having angles selected to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.
Therefore, from the teachings of Epstein, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form an internal angle that is less than about 10 degrees, by routine experimentation, in order to allow light propagating in a direction from the light source to continue propagating within the light guide when it encounters the structures.
Further, Winston in view of Epstein does not teach each wedge extractor of the plurality of wedge extractors defines a width measured in a direction substantially orthogonal to the convergence axis, wherein the widths of the plurality of wedge extractors increase the more distal the wedge extractor is from the light-inlet side.
Usukura teaches a light guide wherein the width (z axis direction) of the wedge extractors in the direction orthogonal/perpendicular to the longitudinal axis (Y axis, which is analogous to the convergence axis of the light guide in Winston) of the light guide (with respect to the position of the light source 52) increases the more distal the wedge extractor is from the light-inlet side as shown below ([0058] and Fig.1, NOTE: the convergence axis 124 in the instant specification  is relied upon in the rejection). 

    PNG
    media_image1.png
    299
    639
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Usukura, in the device of Winston in view of Epstein in order to achieve uniform luminance. 

Regarding claim 41, Winston in view of Epstein and Usukura teaches a wedge lightguide wherein the wedge lightguide defines a thickness between the display side and the back side of at least 1.5 mm (light pipe =5 mm in Winston).  

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Epstein and Usukura and further in view of Hirota (US 20110304784, cited previously)
Regarding claim 42, Winston in view of Epstein and Usukura teaches all the structural limitations as claimed (see rejections for claims 40-41, on which claim 42 is dependent) however, Winston in view of Epstein and Usukura is silent regarding less than 10% of the light rays entering through the light-inlet side exit through the convergent side. Hirota teaches that based on design of wedged shaped light guides that light reaching the end faces 38b (Fig. 3) can be reduced ([0063]) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to design the light guide such that less than 10% of the light rays entering through the light-inlet side exit through the convergent side, in order to suppress crosstalk ([0063] in Hirota).

Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Usukura and Epstein further in view of Chi (US 20070189040, cited previously)
Regarding claims 4 and 26, Winston in view of Usukura and Epstein teaches the invention set forth in claims 2 and 24, however it does not teach the angled surfaces of the plurality of wedge extractors each define a surface area, wherein the surface areas of the angled surfaces increase the more distal the angled surface is from the light-inlet side.  
Chi teaches a light guide wherein the angled surfaces of the plurality of wedge extractors each define a surface area, wherein the surface areas of the angled surfaces increase the more distal the angled surface is from the light-inlet side (claim 18 of Chi).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Chi, in the device of Winston in view of Usukura and Epstein in order to achieve uniformity of light ([0017], [0008]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Winston in view of Usukura and Winston2 (herein after Winston2, US 5303322, cited previously)
Regarding claim 16, Winston in view of Usukura teaches the structural limitations as claimed however it does not teach the light rays exiting the display side are substantially collimated within a collimation angle between about ± 25 degrees, wherein the collimation angle represents a range where an intensity of the light rays exiting from the display side is at least 10% of the maximum intensity.  
 However, Winston2 teaches:
 “a light redirecting layer disposed at least one of (a) overlying said first layer and (b) underlying said layer means, said light redirecting layer allowing transmission of light there across and further including facets whose angles of orientation can be constructed to vary across a planar dimension of said redirecting layer to control the angular output range of substantially uniform intensity as seen by the viewer”.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to achieve the light rays exiting the display side are substantially collimated within a collimation angle between about ± 25 degrees, wherein the collimation angle represents a range where an intensity of the light rays exiting from the display side is at least 10% of the maximum intensity by routine experimentation in order to achieve the desired intensity and orientation.  

Claims 19-20 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Winston and Usukura and further in view of Hirota (US 20110304784, cited previously)
Regarding claims 19-20 and 39, Winston in view of Usukura teaches all the structural limitations as claimed however, Winston is silent regarding the wedge lightguide further comprises a convergent side opposite the light-inlet side, wherein less than 10% of the light rays entering through the light-inlet side exit through the convergent side (for claims 19 and 39) and wherein less than 7% of the light rays entering through the light-inlet side exit through the convergent side (for claim 20).   Hirota teaches that based on design of wedged shaped light guides that light reaching the end faces 38b (Fig. 3) can be reduced ([0063]) and it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to design the light guide such that less than 10% of the light rays entering through the light-inlet side exit through the convergent side, in order to suppress crosstalk ([0063] in Hirota).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Winston and Usukura and further in view of Holman (US 20120294037, cited previously)
Regarding claim 21, Winston in view of Usukura teaches all the structural limitations as claimed however, Winston is silent regarding the back side 5Application No.:  is aligned substantially parallel to the display surface.  
Holman teaches light guides with tilt of various degrees, as shown in Fig. 6A and 6B and 7A, such that the back side 5Application No.:  is aligned substantially parallel (Fig.6A-6B) to the display surface or not substantially parallel (Fig.7A) based on the design needs, and from the teachings of Holman, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to form the back side  aligned substantially parallel to the display surface in order to optimize the collimation of the output beams. 

Response to Arguments
The arguments filed by the Applicant on 5/4/22 is acknowledged, however they were not found to be persuasive because Usukura teaches a light guide wherein the width (z axis direction) of the wedge extractors in the direction orthogonal/perpendicular to the longitudinal axis (Y axis, which is analogous to the convergence axis of the light guide in Winston) of the light guide (with respect to the position of the light source 52) increases the more distal the wedge extractor is from the light-inlet side as shown below ([0058] and Fig.1). 

    PNG
    media_image1.png
    299
    639
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to use the arrangement as disclosed in Usukura, in the device of Winston in order to achieve uniform luminance. Increasing dimensions of prismatic microstructures formed at the base of a light guide, with increase from the distance to the light source, is a well-known technique in the art, as also disclosed in Feng US 20060104092 or US 20060039670 as shown below:

    PNG
    media_image2.png
    357
    642
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875